DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 03/24/2020.
Claims 1-3 are currently pending and have been examined.




















Information Disclosure Statement

The Information Disclosure Statement filed on 03/24/82020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).






s 1-3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Routson (USPGP 2007/0192121 A1), hereinafter ROUTSON.

Claim 1:
ROUTSON as shown below discloses the following limitations:
a central preference center configured to store at least one privacy and marketing preference dataset of a user in association with account information identifying an account of the user;
wherein the central preference center is configured to publish at least one personal privacy and marketing preference dataset of a user to at least one entity preference center; and
wherein the at least one entity preference center is configured to communicate the user's entity privacy and marketing preference dataset to the central preference center.
See at least the abstract, paragraphs 0003, 0006, 0009, 0044, Figures 3, 4 as well as associated and related text.

Claim 2:
ROUTSON as shown below discloses the following limitations:
a central preference center configured to store at least one privacy and marketing preference dataset of a user in association with account information identifying an account of the user;
a portal configured to communicate with a remote computing system of at least one entity preference center, the remote computing system configured to store a privacy and marketing preference dataset of the user associated with the website;
wherein the central preference center is configured to publish at least one personal privacy and marketing preference dataset of a user to the at least one entity preference center; and
wherein the at least one entity preference center is configured to communicate the user's entity preference center's existing privacy and marketing preference dataset to the central preference center.
See at least the abstract, paragraphs 0003, 0006, 0009, 0044, Figures 3, 4 as well as associated and related text.

Claim 3:
ROUTSON as shown below discloses the following limitations:

storing, in a computing apparatus, data representing a privacy and marketing preferences dataset of a user;
communicating, by the computing apparatus, the privacy and marketing preferences dataset of the user to an entity in response to an interaction between the user and the computing apparatus or the entity, where the entity stores data about the user and the privacy and marketing preferences dataset controls storage and usage of the data about the user; and
providing, by the computing apparatus, a communication channel between the user and the entity to customize the privacy and marketing preferences dataset of the user for the data about the user stored by the entity.
See at least the abstract, paragraphs 0003, 0006, 0009, 0044, Figures 3, 4 as well as associated and related text.














Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Shinseki et al. Department of the Army Information Security Program.  (09/29/2000).  “This regulation establishes the policy for the classification, downgrading, declassification, transmission, transportation, and safeguarding of information requiring protection in the interests of national security. It primarily pertains to classified national security information, now known as classified information, but also addresses controlled unclassified information, to include for official use only and sensitive but unclassified. For the purposes of this regulation, classified national security information, or classified information, is defined as information and/or material that has been determined, pursuant to EO 12958 or any predecessor order, to require protection against unauthorized disclosure and is marked to indicate its classified status when in documentary or readable form. This regulation implements Executive Order (EO) 12958 and Department of Defense Regulation 5200.1–R. This regulation contains the minimum Department of the Army (DA) standards for the protection of classified information and material. Such standards may be enhanced but never lessened at command option. This regulation also establishes the DA policy on the safeguarding of Restricted Data (RD) and Formerly Restricted Data (FRD) as specified by the Atomic Energy Act of 1954. This regulation also provides guidance on the proper handling of sensitive unclassified material. A restatement and interpretation of the policy concerning the protection of controlled unclassified information is included in this regulation as chapter 5. This regulation does not establish the special, additional policy for the safeguarding of special category information to include Sensitive Compartmented Information (SCI) or Communications Security (COMSEC), which can be found in AR 380–28 and AR 380–40 respectively. It does address the protection of information in an automated environment (app E) and Special Access Programs (SAPs) (app I).”

Department of Homeland Security.  SAFEGUARDING SENSITIVE BUT UNCLASSIFIED (FOR OFFICIAL USE ONLY) INFORMATION.  (01/06/2005).  “This directive establishes Department of Homeland Security (DHS) policy regarding the identification and safeguarding of sensitive but unclassified information originated within DHS. It also applies to other sensitive but unclassified information received by DHS from other government and non-governmental activities.”

Foreign Art:

AI (WO 2010/027517A2). “Information management techniques for performing private information request are provided.  Original information request entered on a personal computing device are obscured by a camouflaging engine.  The obscured information request is then submitted to a search engine accessible over the Internet by the device.  Subsequently, the search engine will generate search results based on the obscured information request.  Upon completion of the search, a filtering engine on the device will filter the obscured search result based on the original entered information request, preferences or personal profile.  The output of the filtering engine, reflecting the personalized result for the original information request, can be displayed on the device.  The device could also include ways to receive advertisements from the search engine, or a third or an outside advertisement party.  An advertisement filtering engine on the device filters the received advertisements and displays the filtered advertisements on the device.”









KUJIRADA (JP 2001/101274 A). “To provide a marketing data collecting system using a card by which the benefit and the utility value of a pre-paid card or IC card type electronic money are enhanced while securing the privacy of a user. The marketing data collecting system using the card is provided with a card which includes a currency value data recording area and a customer attribute data recording area, which is used after recording the currency value data and customer attribute data and which secures the anonymity and privacy of the user in the case of using the card by 'Data for specifying or identifying the user is not to be recorded.', a price settlement means for reading the currency value data recorded on the card and processing a prescribed settlement when the price of a merchandise or services is settled by the card and a customer attribute data collecting means for reading customer attribute data which is recorded in the card when the price of a merchandise or services is settled by the card.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).






Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)